Citation Nr: 1716000	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a recurrent respiratory disorder, to include sinusitis and allergic rhinitis claimed as the result of herbicide exposure.

(The Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides, is the subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, with service in Korea between January 14, 1967 and March 13, 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both sinusitis and allergic rhinitis.  The Veteran resides within the jurisdiction of the Denver, Colorado VA RO.

In March 2010, the Veteran was afforded a personal hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In February 2013, the Veteran was afforded a videoconference hearing before Veterans Law Judge Seesel.  A hearing transcript was prepared and incorporated into the record.  

In April 2014, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, to include sinusitis and allergic rhinitis claimed as a result of herbicide exposure, and remanded the issue to the RO for additional action.

In November 2014, upon further development, the Denver, Colorado RO issued a supplemental statement of the case (SSOC).  

In December 2015, the Board remanded several issues, including a remand to the RO to obtain an addendum medical opinion to address the issue of entitlement to service connection for a chronic respiratory disorder, to include sinusitis and allergic rhinitis claimed as a result of herbicide exposure.

In September 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge regarding the issues of service connection for a recurrent respiratory disorder, to include sinusitis and allergic rhinitis and for non-Hodgkin's lymphoma, both claimed as due to exposure to herbicides.  A transcript of that hearing is of record.  

In February 2017, an Arneson letter was submitted to the Veteran to obtain clarification as to whether he wanted the opportunity for an additional hearing before the Board proceeded to issue a decision concerning his appeal for entitlement to service connection for a chronic respiratory disorder to include sinusitis and allergic rhinitis, to include as due to exposure to herbicides.  The Veteran elected not to appear at an additional hearing before a third Veterans Law Judge for this issue. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's allergic rhinitis and sinusitis are related to his active service.


CONCLUSION OF LAW

1.  The criteria for service connection for sinusitis and allergic rhinitis have been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determinations in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

I.  Pertinent Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S. C .A. §§ 1110, 1131; 38  C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis 

Throughout the claim period, the Veteran has been variously diagnosed.  He was treated for upper respiratory complaints and symptoms attributable to bacterial pharyngitis, tonsillitis, and upper respiratory infection, in service.  VA outpatient records dated between 1980 and 1981 note complaints that included severe nasal obstruction diagnosed as allergic rhinitis.  Subsequent private and VA treatment records reflect continuing treatment over the years for chronic respiratory symptomatology primarily diagnosed as allergic rhinitis and sinus disease.  The Veteran was recently diagnosed with chronic sinusitis, chronic rhinitis and allergic rhinitis (See two separate November 9, 2012 private opinions by Dr. I).  The first element to grant service connection has been met as the Veteran has a current disability.

As previously indicated, the Veteran was treated on a number of occasions during service for upper respiratory symptomatology.  Service treatment records from 1967-1969 indicate symptoms such as nasal congestion, dizziness, dry cough, postnasal drip, sore throat, chills, fever, mumps, frequent episodes of acute sinusitis and tonsillitis.  A May 16, 1969 ENT examination noted his right nasal air passage was completely obstructed, along with enlarged tonsils.  The examiner documented this had been occurring for the previous past two years.  Based on the evidence of record, the second element of an in-service incurrence has been met.

The Veteran contends that his recurrent respiratory disorder is the result of herbicide exposure (See Veteran's June 1999 statement to the VA).  Although a March 2017 Board decision granted this Veteran service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides, because the Board found that the evidence in this case only was in equipoise as to the use of herbicides along the Korean demilitarized zone from 1967-1969, 38 C.F.R. § 3.309(e) does not list recurrent respiratory disorder, allergic rhinitis or sinusitis as diseases associated with exposure to herbicides.  Therefore, the herbicide presumption does not apply to the claim of service connection for a recurrent respiratory disorder, to include allergic rhinitis and sinusitis.  Service connection can still, however, be shown on another basis even though the Veteran fails to establish service connection on a presumptive basis.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

A June 2014 VA opinion provider opined in part that the Veteran's allergic rhinitis existed prior to service but was not aggravated by service.  The Board decided in a December 2015 remand that the Veteran's August 1966 enlistment examination found the nose and sinuses to be normal and only listed defective vision.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004) (explaining that when a veteran is presumed sound, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service).  The Board notes diseases of allergic etiology, including bronchial asthmas and urticarial, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  As the June 2014 examiner considered the incorrect standard and did not review all the records, an addendum was deemed necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded an addendum opinion in February 2016, and the examiner opined that his claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran is diagnosed with chronic rhinosinusitis, but his history infers that the nasal and sinus congestion was likely present before he entered military service.  The examiner further noted that the Veteran's allergic rhinitis persisted over time with variable levels of severity, and that it is at least as likely as not that his allergic rhinitis worsened when he was stationed in Korea.  The examiner additionally stated that it is also at least as likely as not that the recurrent nasal congestion lead to sinus congestion, which over time, lead to chronic sinusitis.  The Board already decided in a December 2015 remand that the Veteran is presumed sound, as his sinuses were not listed as abnormal during his enlistment examination, and the presumption of soundness has not been rebutted with clear and unmistakable evidence.  Although this examination is deemed inadequate, the examiner indicates that it is possible that the Veteran's disability existed before service, but that service in Korea definitely aggravated it.

In a November 2012 private opinion by Dr. I, he stated that active duty and civilian records show that the Veteran's chronic sinusitis developed during service in Korea between February 1967 and May 1969 and continued with "recurrent bouts of acute sinusitis" up to the present.  The third element of a nexus between the in-service occurrence and the present disability has been satisfied, as Dr. I directly linked the Veteran's in-service symptoms from 1967-1969 to his current disability of chronic sinusitis.

The Board finds that the evidence for and against the claim of entitlement to service connection for a recurrent respiratory disorder to include allergic rhinitis and sinusitis, claimed as the result of herbicide exposure is at least in equipoise.  Therefore, reasonable doubt must be resolved in the favor of the Veteran and entitlement to service connection for a recurrent respiratory disorder to include allergic rhinitis and sinusitis is warranted on a direct basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a recurrent respiratory disorder, to include sinusitis and allergic rhinitis is granted.





____________________________________
HOLLY L. SEESEL
Veterans Law Judge, Board of Veterans' Appeals






____________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


